UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6720


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KENNETH ANDRE BOONE,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Arenda Wright Allen, District
Judge. (2:99-cr-00116-AWA-10)


Submitted:   June 26, 2013                    Decided:   July 9, 2013


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenneth Andre Boone, Appellant Pro Se. Laura Pellatiro Tayman,
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Kenneth Andre Boone appeals the district court’s order

denying his Fed. R. Crim. P. 36 motion. *                   We have reviewed the

record   and   find    no    reversible       error   in    the   district      court’s

denial of the motion.         Accordingly, we affirm the denial for the

reasons stated by the district court.                      See United States v.

Boone, No. 2:99-cr-00116-AWA-10 (E.D. Va. Apr. 10, 2013).                            We

dispense   with       oral    argument    because          the    facts   and    legal

contentions    are    adequately    presented         in    the   materials      before

this court and argument would not aid the decisional process.



                                                                             AFFIRMED




     *
       Boone does not seek to appeal the district court’s denial
of his motions seeking relief under 28 U.S.C.A. § 2255 (West
Supp. 2013).



                                          2